Exhibit 10.2

SUBSCRIPTION AGREEMENT

This subscription agreement (the “Subscription Agreement”) is dated as of
April 17, 2006, by and between the investor identified on the signature page
hereto (the “Investor”) and SCOLR Pharma, Inc., a Delaware corporation (the
“Company”), whereby the parties agree as follows:

1. Subscription.

(a) Investor agrees to buy and the Company agrees to sell and issue to Investor
such number of shares of common stock of the Company, $0.001 par value per share
(the “Shares”), set forth on the signature page hereto, for an aggregate
purchase price set forth on the signature page hereto (the “Purchase Price”).

(b) The Shares have been registered on a Registration Statement on Form S-3,
Registration Statement No. 333-129275, which registration statement (the
“Registration Statement”) has been declared effective by the Securities and
Exchange Commission, has remained effective since such date and is effective on
the date hereof.

(c) Settlement of the purchase and sale of the Shares shall occur via Investor’s
brokerage account with Roth Capital Partners, LLC or Taglich Brothers, Inc., as
the case may be (each a placement agent engaged by the Company in connection
with the sale and issuance of the Shares and referred to herein as a “Placement
Agent”).

(d) IF INVESTOR ELECTS SETTLEMENT VIA DELIVERY VERSUS PAYMENT (“DVP”), INVESTOR
SHALL AFFIRM THE TRADE NO LATER THAN ONE (1) BUSINESS DAY AFTER THE TRADE DATE
AS DETERMINED BY THE PLACEMENT AGENTS AND COMMUNICATED TO THE INVESTOR, AND
WHICH SHALL BE NO LATER THAN APRIL 21, 2006 (THE “TRADE DATE”), AND THE PURCHASE
AND SALE OF THE SHARES SHALL BE SETTLED THREE (3) BUSINESS DAYS AFTER THE TRADE
DATE (THE “CLOSING DATE”).

(e) IF INVESTOR ELECTS SETTLEMENT VIA A CASH ACCOUNT WITH A PLACEMENT AGENT,
INVESTOR SHALL REMIT THE AMOUNT OF FUNDS EQUAL TO THE AGGREGATE PURCHASE PRICE
TO SUCH INVESTOR’S BROKERAGE ACCOUNT WITH THE APPLICABLE PLACEMENT AGENT AS SOON
AS IS PRACTICABLE, AND IN ANY EVENT NO LATER THAN THE CLOSING DATE.

(f) Funds shall be delivered by the applicable Placement Agent on behalf of the
Investor to the Company on the Closing Date unless (i) the agreement between the
Company and the Placement Agents (the “Placement Agency Agreement”) is
terminated pursuant to the terms thereof or (ii) the conditions to closing in
the Placement Agency Agreement have not been satisfied. The Investor’s
obligations are expressly not conditioned on the purchase by any or all other
investors of the Shares that they have agreed to purchase from the Company. The
Placement Agents shall have no rights in or to any of the funds delivered by
Investor pursuant to this Subscription Agreement.

(g) On the Closing Date, the Company shall deliver the Shares to Investor’s
brokerage account with the applicable Placement Agent, such Shares to be
registered in such name or names as designated in writing by the Investor. The
Shares shall be unlegended and free of any resale restrictions.

(h) THE OFFERING AND SALE OF THE SHARES IS BEING MADE ON A “BEST EFFORTS” BASIS
BY THE PLACEMENT AGENTS, AND NOT ON AN UNDERWRITTEN



--------------------------------------------------------------------------------

BASIS. SETTLEMENT IS BEING MADE THROUGH BROKERAGE ACCOUNTS ESTABLISHED WITH THE
PLACEMENT AGENTS FOR INVESTOR’S CONVENIENCE ONLY.

2. Company Representations and Warranties. The Company represents and warrants
that: (a) it has full right, power and authority to enter into this Subscription
Agreement and to perform all of its obligations hereunder; (b) this Subscription
Agreement has been duly authorized and executed by and constitutes a valid and
binding agreement of the Company enforceable in accordance with its terms;
(c) the execution and delivery of this Subscription Agreement and the
consummation of the transactions contemplated hereby do not conflict with or
result in a breach of (i) the Company’s certificate of incorporation or bylaws,
or (ii) any material agreement to which the Company is a party or by which any
of its property or assets is bound; (d) the Shares have been duly authorized for
sale and issuance, and when issued and delivered by the Company against payment
therefor pursuant to this Subscription Agreement, will be validly issued, fully
paid and nonassessable; (e) the Registration Statement and any post-effective
amendment thereto, at the time it became effective, did not contain any untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary to make the statements therein not misleading;
(f) the prospectus contained in the Registration Statement, as amended or
supplemented, did not contain as of the effective date thereof, and as of the
date hereof does not contain, any untrue statement of a material factor omit to
state a material fact necessary in order to make the statements therein, in
light of the circumstances under which they were made, not misleading; and
(g) all preemptive rights or rights of first refusal held by shareholders of the
Company and applicable to the transactions contemplated hereby have been duly
satisfied or waived in accordance with the terms of the agreements between the
Company and such shareholders conferring such rights.

3. Investor Representations, Warranties and Acknowledgments. The Investor
represents and warrants that: (a) it has full right, power and authority to
enter into this Subscription Agreement and to perform all of its obligations
hereunder; (b) this Subscription Agreement has been duly authorized and executed
by the Investor and constitutes a valid and binding agreement of the Investor
enforceable against the Investor in accordance with its terms; (c) the execution
and delivery of this Subscription Agreement and the consummation of the
transactions contemplated hereby do not conflict with or result in a breach of
(i) the Investor’s certificate of incorporation or bylaws (or other governing
documents), or (ii) any material agreement or any law or regulation to which the
Investor is a party or by which any of its property or assets is bound; and
(d) prior to the execution hereof, Investor has received the Company’s
preliminary prospectus supplement, and the accompanying base prospectus dated
November 17, 2005, relating to the Company’s sale of the Shares.

4. Miscellaneous.

(a) This Subscription Agreement constitutes the entire understanding and
agreement between the parties with respect to its subject matter, and there are
no agreements or understandings with respect to the subject matter hereof which
are not contained in this Subscription Agreement. This Subscription Agreement
may be modified only in writing signed by the parties hereto.

(b) This Subscription Agreement may be executed in any number of counterparts,
all of which taken together shall constitute one and the same instrument and
shall become effective when counterparts have been signed by each party and
delivered to the other parties hereto, it being understood that all parties need
not sign the same counterpart. Execution may be made by delivery by facsimile.

(c) The provisions of this Subscription Agreement are severable and, in the
event that any court or officials of any regulatory agency of competent
jurisdiction may determine that any one or more of the provisions or part of the
provisions contained in this Subscription Agreement shall, for any reason, be
held to be invalid, illegal or unenforceable in any respect, such invalidity,
illegality or

 

2



--------------------------------------------------------------------------------

unenforceability shall not affect any other provision or part of a provision of
this Subscription Agreement and this Subscription Agreement shall be reformed
and construed as if such invalid or illegal or unenforceable provision, or part
of such provision, had never been contained herein, so that such provisions
would be valid, legal and enforceable to the maximum extent possible, so long as
such construction does not materially adversely effect the economic rights of
either party hereto.

(d) All communications hereunder, except as may be otherwise specifically
provided herein, shall be in writing and shall be mailed, hand delivered, sent
by a recognized overnight courier service such as Federal Express, or sent via
facsimile or electronic mail, to the party to whom it is addressed at the
following addresses or such other address as such party may advise the other in
writing:

To the Company: as set forth on the signature page hereto.

To the Investor: as set forth on the signature page hereto.

All notices hereunder shall be effective upon receipt by the party to which it
is addressed.

(e) This Subscription Agreement shall be governed by and interpreted in
accordance with the laws of the State of Washington for contracts to be wholly
performed in such state and without giving effect to the principles thereof
regarding the conflict of laws. To the extent determined by such court, the
prevailing party shall reimburse the other party for any reasonable legal fees
and disbursements incurred in enforcement of, or protection of any of its rights
under this Subscription Agreement.

[Signature page follows]

 

3



--------------------------------------------------------------------------------

If the foregoing correctly sets forth our agreement, please confirm this by
signing and returning to us the duplicate copy of this Subscription Agreement.

 

    SCOLR PHARMA, INC.      

By:

            

Daniel Wilds, President and

       

Chief Executive Officer

 

Number of Shares: _________________________________      
Purchase Price Per Share: ___________________________       Address for Notice
to the Company: Aggregate Purchase Price: ___________________________      

SCOLR Pharma, Inc.

3625 132nd Avenue SE, Suite 400

 

INVESTOR: ______________________________________

     

Bellevue, Washington 98006

Facsimile: (425) 373-0181

Attention: Chief Financial Officer

By:

             Name:         Title:      

 

Address for Notice to Investor:                   Facsimile:
_________________________________________      

Email: ____________________________________________

     

Attention: _________________________________________

     

[SIGNATURE PAGE TO SCOLR PHARMA, INC. SUBSCRIPTION AGREEMENT]